                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED FINANCIAL
CASUALTY COMPANY,

               Plaintiff,

v.                                                               No. CV 20-867 JAP/CG

DIANA MORALES,
d/b/a ROBERG TRUCKING, et al.,

               Defendants.

      ORDER GRANTING JOINT MOTION TO EXTEND DISCOVERY DEADLINES

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Unexpired Deadlines (the “Motion”), (Doc. 63), filed June 1, 2021. In the Motion, the

parties explain that they “are working on discovery, depositions and gathering additional

information[,]” and that the matter “is not scheduled for trial and thus[] will not affect any

trial schedule.” Id. at 1. As such, the parties request a thirty-day extension of certain

dates and deadlines set forth in the Court’s Scheduling Order, (Doc. 27). (Doc. 63 at 1-

2). The Court, having reviewed the Motion and noting it is filed jointly, finds the Motion is

well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Scheduling Order, (Doc. 27),

shall be modified as follows:

     1. Discovery shall close on July 1, 2021;

     2. Motions relating to discovery shall be filed with the Court and served on the

        opposing party by July 21, 2021;

     3. Pretrial motions, other than discovery motions, shall be filed with the Court and

        served on the opposing party by August 2, 2021.
   4. Plaintiff’s proposed Pretrial Order to Defendants due by September 16, 2021,

      and Defendants proposed Pretrial Order due to the Court by September 30,

      2021.

      All other deadlines contained in the Court’s Scheduling Order, (Doc. 27), remain

in effect unless amended by further order of the Court.

      IT IS SO ORDERED.


                                  ____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
